Case 2:20-cv-02945-JTM-KWR Document 1-1 Filed 10/29/20 Page 1 of 4




         40*» JUDICIAL DISTRICT COURT FOR ST.JOHN THE BAPTIST PARISH


                                     STATE OF LOUISIANA


   DOCKET NO.:                                                                  DIV.:" C"

                                          QIANA COOK


                                                 VESUS


                     WALMART,INC. and ABC INSURANCE COMPANY



                                                         DEPUTY CLERK

      minimum
                           ^^®°®®¥ETrnON FOR DAMAGES

          NOW INTO COURT, through undersigned counsel, comes QIANA COOK, a

   person of the full age of majority and domidled In the parish of St. John the Baptist State

   of Louisiana, who respectfully represents as follows:

                                                 1.

          Made defendants herein are:


          A. WALMART, INC., who upon information and belief Is a foreign corporation

             licensed to do and doing business In the Parish of St. John the Baptist, State

             of Louisiana and within the jurisdiction of this Honorable Court; and

          B. ABC INSURANCE COMPANY, who upon Information and belief Is a foreign

             Insurance company licensed to do and doing business in the Parish of St. John

             the Baptist, State of Louisiana.

                                                 2.


          Defendants are jointly, severally, and /n solido liable onto petitioner for the

   damages complained of herein for the following ref^ns,to wit:
                                                 3.


          On or about July 11.2019, petitioner was a patron In a Walmart store located on

   1616 Airline Hwy LaPlace, Louisiana 70068.

                                                                                                 EXHIBIT
   Page 1 of4                                                                              3
   Cook V. Walmart, at ah Petition for Damages
                                                                                                 A
Case 2:20-cv-02945-JTM-KWR Document 1-1 Filed 10/29/20 Page 2 of 4




                                                  4.


           Petitioner, Qiana Cook, was checking out at Lane # 8 when she completed her

   purchase, and in a careful and prudent manner,               began to exit when suddenly,

   unexpectedly and without warning she was tripped by an uncommonly dangerous, liquid

   substance on the grocery store floor, which caused her to fall.


                                                  5.

           The Injuries and damages to the Plaintiff as set forth in this complaint were caused

   solely by and were the direct and proximate result of the negligence of the Defendant,


   Walmart, Inc., as stated in the following particulars:

           (a) In allowing the excessive liquid substance to accumulate in the area where the

   Plaintiff was injured:

           (b) In allowing the liquid substance to accumulate in an area where business

   invitees traverse;


           (c) In failing to provide a safe place for the Plaintiff to traverse in the Defendant's

   grocery store;


           (d) In failing to warn the Plaintiff that a dangerous condition existed and that the

   Defendant knew or should have known that such a dangerous condition existed;

           (e) In failing to remove the liquid substance from its checkout lanes;

          '(f) In failing to mop up the liquid substance from the Defendant's checkout lanes in

   a timely manner,

           (g)   In failing to place safety cones or other warning           devices   around the


   accumulated liquid substance;

           (h) In failing to warn Plaintiff that a dangerous condition existed in that Defendant

   knew or should have known that such condition caused an unreasonable risk of harm to

   the Plaintiff;

           (i) In failing to adequately and properly maintain the checkout lanes in a safe

   condition for walking;

           (j) In failing to place "wet floor" signs in the area where the Plaintiff was injured;

           (k) In failing to inspect the area where the Plaintiff was injured prior to her injury;


   Page 2 of 4
   Cook v. Walmart, at aI: Petition for Damages
Case 2:20-cv-02945-JTM-KWR Document 1-1 Filed 10/29/20 Page 3 of 4




          (I) In failing to remedy, repair or correct the unsafe conditions existing on and

   surrounding the area;

          (m) In failing to provide a safe alternative method of walking on and around the

   accumulated liquid substance in the Defendant's checkout lanes;


          (n) In failing to act with the standard of care required of the Defendant to business

   invitees;

          (o) In otherwise failing to use that caution and care required of the Defendant under

   the circumstances; and

          (p) In violation of the applicable state and local laws, ordinances, and regulations,

   all of which are pleaded herein and made a part hereof as if copied in extenso.

                                                  6.


          That because of its negligence as enumerated in Paragraph 5 above, Defendant,

   Walmart, Inc., is liable unto Plaintiff, Qiana Cook, for her past, present and future mental

   and physical pain and suffering; past, present and future physical disability; past, present

   and future medical expenses, for an amount reasonable in the premises; for her impaired

   earning capacity; that the amount in controversy is more than $50,000.00, exclusive of

   interest and cost.

                                                  7.


          That just demand has been made upon Defendant, Walmart, Inc., to no avail.

          WHEREFORE, Plaintiff, Qlana Cook, respectfully prays that the Defendants,

   Walmart, Inc. and ABC Insurance Company, be served with a copy of this Petition and

   cited to appear and answer same and that, after all due proceedings had, there be

   judgment herein in favor of Plaintiff, Qiana Cook, and against Defendants, Walmart

   Stores, Inc. and ABC Insurance Company, jointly, severally, and in solido, together with

   legal interest thereon from the date of judicial demand until paid, and for all costs of these

   proceedings, all as provided for by law.




                 [SIGNATURE AND SERVICE INSTRUCTIONS FOLLOWING]




   Page 3 of 4
   Cook v. Walmart, et al: Petition for Damages
Case 2:20-cv-02945-JTM-KWR Document 1-1 Filed 10/29/20 Page 4 of 4




                                                    ispectfully Submitted:




                                                  SYLVIA TAYLOR (#08245)
                                                  ALICIA MCDOWELL (#36905)
                                                  1 126 W. Airline Hwy
                                                  LaPlace, LA 70068
                                                  Tel: (985) 359-9100
                                                  Fax: (985) 359-9101
                                                  E-mail: alicia@svlviatvlorlaw.com
                                                  Attorneys for Plaintiff




   PLEASE SERVE:

   WALMART-STORES, INC.
   through registered agent:
   CT CORPORATION SYSTEM
   3867 PLAZA TOWER DR.
   BATON ROUGE, LA 70816




   Page 4 of 4
   Cook v. Walmart, et al: Petition for Damages
